                                   Case 18-12478-KG                     Doc 1      Filed 11/02/18            Page 1 of 17


Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Monahans Electric, Inc.


2.   All other names debtor
     used in the last 8 years
     Include any assumed          Expanse Energy Solutions
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business



                                  1155 Dairy Ashford Road, Suite 450
                                  Houston, Texas 77079
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                            Location of principal assets, if different from principal
                                  County                                                            place of business
                                                                                                    3000 South Stockton, Monahans, Texas 79756
                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.expanseenergy.com/


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     01:23646807.2
                                       Case 18-12478-KG                 Doc 1         Filed 11/02/18              Page 2 of 17
Debtor    Monahans Electric, Inc.                                                                       Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above

                                       B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                              Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                              2382

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                              Chapter 7
     debtor filing?
                                              Chapter 9
                                              Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                              Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8
     years?                            Yes.
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Schedule 1                                                  Relationship
                                                  District                                 When                              Case number, if known




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
     01:23646807.2
                                        Case 18-12478-KG                 Doc 1        Filed 11/02/18            Page 3 of 17
Debtor    Monahans Electric, Inc.                                                                     Case number (if known)
          Name




11. Why is the case filed in        Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                           preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or               No
    have possession of any
                                                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal
    property that needs             Yes.
    immediate attention?                        Why does the property need immediate attention? (Check all that apply.)
                                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard?
                                                    It needs to be physically secured or protected from the weather.
                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                   livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                    Other
                                                Where is the property?
                                                                                 Number, Street, City, State & ZIP Code
                                                Is the property insured?
                                                    No


                                                Yes.        Insurance agency
                                                            Contact name
                                                            Phone



          Statistical and administrative information

13. Debtor's estimation of          .         Check one:
    available funds
                                                 Funds will be available for distribution to unsecured creditors.
                                                 After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                  1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                         50-99                                           5001-10,000                                50,001-100,000
     (on a consolidated basis)           100-199                                         10,001-25,000                              More than100,000
                                         200-999

15. Estimated Assets                     $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)           $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                         $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                         $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)            $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                         $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                         $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    01:23646807.2
Case 18-12478-KG      Doc 1   Filed 11/02/18   Page 4 of 17




         11/02/2018




                                                  11/02/2018
                           Case 18-12478-KG         Doc 1     Filed 11/02/18     Page 5 of 17




                                                     SCHEDULE 1

                    Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                   On the date hereof, each of the affiliated entities listed below including the Debtor in this
           chapter 11 case filed a voluntary petition for relief under chapter 11 of title 11 of the United
           States Code in the United States Bankruptcy Court for the District of Delaware (the “Court”). A
           motion will be filed with the Court requesting that the chapter 11 cases of the entities listed
           below be consolidated for procedural purposes only and jointly administered pursuant to Rule
           1015(b) of the Federal Rules of Bankruptcy Procedure.

                                               Company                              Tax ID #
                           Dixie Electric, LLC                                    XX-XXXXXXX
                           FR Dixie Holdings Corp.                                XX-XXXXXXX
                           FR Dixie Acquisition Corp.                             XX-XXXXXXX
                           FR Dixie Acquisition Sub Corp.                         XX-XXXXXXX
                           K&S Electric, Inc.                                     XX-XXXXXXX
                           Action Electric, Inc.                                  XX-XXXXXXX
                           Action Electric Holdings, Inc.                         XX-XXXXXXX
                           Monahans Electric, Inc.                                XX-XXXXXXX
                           Patriot Automation & Control, LLC                      XX-XXXXXXX
                           L&K Electric, LLC                                      XX-XXXXXXX
                           Epic Integrated Services, LLC                          XX-XXXXXXX
                           Mac Supply, Inc. Electrical Contractors                XX-XXXXXXX
                           Wellkeeper, Inc.                                       XX-XXXXXXX




01:23654302.1
               Case 18-12478-KG         Doc 1     Filed 11/02/18     Page 6 of 17



                                MONAHANS ELECTRIC, INC.

                        Action Taken by Unanimous Written Consent
                                 of the Board of Directors

                                        November 2, 2018

              The undersigned, constituting all of the members of the board of directors (the
“Board”) of Monahans Electric, Inc., a Texas corporation (the “Company”), acting without a
meeting pursuant to Section 6.201 of the Texas Business Organizations Code and the by-laws of
the Company, hereby takes the following actions by unanimous written consent as of the date set
forth above:

                RESOLVED, pursuant to and in accordance with the by-laws of the Company, that
the Board be, and hereby is, authorized, empowered and directed to determine or establish any and
all of the terms and conditions of any of the instruments and agreements referred to in this written
consent.

                 WHEREAS, the Board previously approved the form, terms and provisions of, and
the execution, delivery, and performance of, and, on October 26, 2018, the Company and certain
of its affiliates (collectively, the “Debtors”) entered into a restructuring support agreement (the
“RSA”) with (i) certain of the Secured Lenders under the Secured Credit Agreement from time to
time party thereto, (ii) certain of the Secured Lenders, in their capacity as the DIP Lenders, (iii)
the Administrative Agent, (iv) the Consenting Equityholder and (v) the Unsecured Lender, each
as defined therein; and

               WHEREAS, on October 31, 2018, pursuant to the terms of the RSA, the Debtors
commenced the solicitation of votes (the “Solicitation”) to obtain acceptances of the Joint Pre-
Packaged Plan of Reorganization of Dixie Electric, LLC and its Debtor Affiliates, dated October
31, 2018 (as may be amended, restated, supplemented, or otherwise modified from time to time,
the “Plan”); and

                WHEREAS, the Board has had the opportunity to consult with management and
the legal and financial advisors of the Debtors to fully consider each of the strategic alternatives
available to the Debtors; and

               WHEREAS, pursuant to the Solicitation, the Company has received the requisite
votes in favor of the Plan from the Term Lenders sufficient to satisfy the requirements of section
1126(c) of the Bankruptcy Code (as defined below) as well as receipt of certain other third party
approvals; and

               WHEREAS, in furtherance of the Plan, the Board desires to approve the following
resolutions.
                Case 18-12478-KG          Doc 1     Filed 11/02/18      Page 7 of 17



NOW, THEREFORE, BE IT HEREBY

Commencement of Chapter 11 Case

                RESOLVED, that the Board has determined, after consultation with the
management and the legal and financial advisors of the Company, that it is desirable and in the
best interests of the Company, its creditors, stockholder, and other parties in interest that a petition
be filed by the Company seeking relief under the provisions of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”); and be it further

                RESOLVED, that any officer of the Company (each, an “Authorized Officer”),
be, and each hereby is, authorized, empowered, and directed to execute and file in the name and
on behalf of the Company all petitions, schedules, motions, lists, applications, pleadings, and other
papers in the Bankruptcy Court, and, in connection therewith, to employ and retain all assistance
by legal counsel, accountants, financial advisors, investment bankers and other professionals, and
to take and perform any and all further acts and deeds which such Authorized Officer deems
necessary, proper, or desirable in connection with the Company’s chapter 11 case (the “Chapter
11 Case” and, together with the chapter 11 cases of the other Debtors, the “Chapter 11 Cases”),
including, without limitation, negotiating, executing, delivering and performing any and all
documents, agreements, certificates and/or instruments in connection with the transactions and
professional retentions set forth in this resolution, with a view to the successful prosecution of the
Chapter 11 Cases.

Retention of Professionals

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Company to employ PJT Partners LP located at 280 Park
Avenue, New York, New York 10017, as investment banker in the Chapter 11 Cases, and all
related matters, and any such prior actions are hereby ratified in their entirety; and be it further

                 RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Company to employ the law firm Simpson Thacher &
Bartlett LLP, located at 425 Lexington Avenue, New York, New York 10017, as general
bankruptcy counsel to represent and assist the Company in carrying out its duties under the
Bankruptcy Code or in the Chapter 11 Cases and to take any and all actions to advance the
Company’s rights and obligations in the Chapter 11 Cases, and any such prior actions are hereby
ratified in their entirety; and be it further

                 RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Company to employ the law firm of Young Conaway
Stargatt & Taylor, LLP as Delaware bankruptcy counsel to represent and assist the Company in
carrying out its duties under the Bankruptcy Code or in the Chapter 11 Cases and to take any and
all actions to advance the Company’s rights and obligations in the Chapter 11 Cases, and any such
prior actions are hereby ratified in their entirety; and be it further

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Company to employ Prime Clerk LLC, located at 830


                                                   2
                Case 18-12478-KG         Doc 1    Filed 11/02/18      Page 8 of 17



3rd Avenue, 3rd Floor, New York, New York 10022, as claims and noticing agent and
administrative advisors in connection with the Chapter 11 Cases and all related matters, and any
such prior actions are hereby ratified in their entirety; and be it further

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Company to employ BDO USA, LLP, located at 330
North Wabash, Suite 3200 Chicago, IL 60611, as tax consultant and restructuring advisor in the
Chapter 11 Cases and all related matters, and any such prior actions are hereby ratified in their
entirety; and be it further

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Company to employ any other professionals to assist the
Company in carrying out its duties under the Bankruptcy Code or in the Chapter 11 Cases and to
take any and all actions to advance the Company’s rights and obligations; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized and directed in the
name and on behalf of the Company to execute appropriate retention agreements, pay appropriate
retainers, and cause to be filed appropriate applications for authority to retain the services of the
foregoing professionals as necessary.

Debtor-in-Possession Financing, Cash Collateral, and Adequate Protection

                RESOLVED, that, in connection with the Chapter 11 Case, it is in the best interests
of the Company to guarantee the obligations of its affiliate, and the Company will obtain benefits
from, the lending transactions under that certain debtor-in-possession facility (the “DIP
Financing” and the credit agreement related thereto together with any exhibits and schedules,
collectively, the “DIP Credit Agreement”) in an aggregate principal amount of $17.5 million of
term loans, or such other amount acceptable to the DIP Lenders and the Debtors and authorized
by the Bankruptcy Court, and $5 million of letters of credit commitments, which is necessary,
advisable, desirable or appropriate to the conduct, promotion, and attainment of the businesses of
the Company and is subject to Bankruptcy Court approval; and be it further

              RESOLVED, that the Company will obtain benefits from the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the
“Cash Collateral”), which is security for the Secured Lenders; and be it further

              RESOLVED, that in order to use and obtain the benefits of the Cash Collateral,
and in accordance with section 363 of the Bankruptcy Code, the Company will provide certain
adequate protection to the Secured Lenders (the “Adequate Protection Obligations”), as
documented in a proposed interim order (the “Interim DIP Order”) and submitted for approval
to the Bankruptcy Court; and be it further

               RESOLVED, that the form, terms, and provisions of the Interim DIP Order to
which the Company is or will be subject, and the actions and transactions contemplated thereby
be, and hereby are authorized, adopted, and approved, the Authorized Officer be, and hereby is,
authorized and empowered, in the name of and on behalf of the Company, to take such actions and
negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and cause the
performance of, the Interim DIP Order, and such other agreements, certificates, instruments,


                                                 3
                Case 18-12478-KG          Doc 1    Filed 11/02/18      Page 9 of 17



receipts, petitions, motions, or other papers or documents to which the Company is or will be a
party, including, but not limited to any security and pledge agreement, if any, or guaranty
agreement (collectively with the Interim DIP Order and the DIP Credit Agreement, the “DIP
Financing Documents”), incur and pay or cause to be paid all fees and expenses and engage such
persons, in each case, in the form or substantially in the form thereof submitted to the Board of the
Company, with such changes, additions, and modifications thereto as the Authorized Officer
executing the same shall approve, such approval to be conclusively evidenced by the Authorized
Officer’s execution and delivery thereof; and be it further

                RESOLVED, that any Authorized Officer be, and hereby is, authorized and
directed, and empowered in the name of, and on behalf of, the Company, as debtor and debtor in
possession, to take such actions as in his discretion is determined to be necessary, desirable, or
appropriate, incur the Adequate Protection Obligations and execute and/or undertake any and all
related transactions on substantially the same terms as contemplated under the DIP Financing
Documents, including execution and delivery of: (a) the DIP Financing Documents and such
agreements, certificates, instruments, guaranties, notices, and any and all other documents,
including, without limitation, any amendments to any DIP Financing Documents (collectively, the
“Adequate Protection Documents”); (b) such other instruments, certificates, notices,
assignments, and documents as may be reasonably requested by the DIP Agent (as such term is
defined in the RSA); and (c) such forms of deposit, account control agreements, officer’s
certificates, and compliance certificates as may be required by the DIP Financing Documents or
any other Adequate Protection Document; and be it further

                RESOLVED, that any Authorized Officer be, and hereby is, authorized, directed,
and empowered in the name of, and on behalf of, the Company to: (i) file or to authorize the DIP
Agent to file any Uniform Commercial Code (“UCC”) financing statements, any other equivalent
filings, any intellectual property filings and any necessary assignments for security or other
documents in the name of the Company that the DIP Agent deems necessary or appropriate to
perfect any lien or security interest granted under the Interim DIP Order, including any such UCC
financing statement containing a generic description of collateral, such as “all assets,” “all property
now or hereafter acquired” and other similar descriptions of like import; and (ii) to execute and
deliver, and to record or authorize the recording of, such mortgages and deeds of trust in respect
of real property of the Company and such other filings in respect of intellectual and other property
of the Company, in each case as the DIP Agent may reasonably request to perfect the security
interests of the DIP Agent under the Interim DIP Order; and be it further

               RESOLVED, that any Authorized Officer is hereby authorized, as part of the
adequate protection to be provided to the lenders and administrative agent under the Secured Credit
Agreement, to grant replacement security interests in, and replacement liens on, any and all
property of the Company as collateral pursuant to the Bankruptcy Court’s orders to secure all of
the obligations and liabilities of the Company thereunder, and to authorize, execute, verify, file
and/or deliver to the administrative agent, on behalf of the Company, all agreements, documents
and instruments required by the lenders or the administrative agent under the Secured Credit
Agreement in connection with the foregoing, and be it further

            RESOLVED, that any Authorized Officer, be, and hereby is, authorized,
empowered, and directed, with full power of delegation, in the name and on behalf of the


                                                  4
               Case 18-12478-KG         Doc 1    Filed 11/02/18     Page 10 of 17



Company, to execute and deliver any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any of the DIP Financing Documents
which shall, in such Authorized Officer’s judgment, be necessary, proper or advisable; and be it
further

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized,
empowered, and directed, with full power of delegation, in the name and on behalf of the Company
to take such additional action and to execute and deliver each other agreement, instrument,
certificate or document to be executed and delivered, in the name and on behalf of the Company
set forth, pursuant to or in connection with the Adequate Protection Documents, all with such
changes therein and additions thereto as the Authorized Officer, approves, such approval to be
conclusively evidenced by the taking of such action or by the execution and delivery thereof.

General Resolutions and Prior Actions

               RESOLVED, that the Company, the Board and each Authorized Officer be, and
hereby is, authorized to put into effect and carry out any decrees and orders of a court or judge
having jurisdiction over a proceeding pursuant to the Bankruptcy Code, or any successor statute,
in which proceeding an order for relief has been entered with respect to the Company, and may
take any action provided for or directed by such decrees and orders, in each case without further
approval by the Board; and be it further

               RESOLVED, that all acts, actions and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of any Company,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before these resolutions were certified, are hereby in all respects approved and ratified; and
be it further

                RESOLVED, that each of the Board and any Authorized Officer be, and hereby is,
authorized and empowered and directed to prepare, execute, deliver and file, or cause to be
prepared, executed, delivered and/or filed, all agreements, certificates, statements, reports,
documents, instruments and papers, and to pay all expenses as the Board or any Authorized Officer
may deem necessary or advisable to carry out the purposes and intent of the foregoing resolutions,
or required to be prepared, executed or filed by the Company in order for the Company to comply
with all applicable requirements and regulations of applicable law and any administrative or
governmental agency in connection with any matter contemplated by these resolutions, with the
making of any such filing, the taking of any such action or the execution and/or delivery of any
such agreement, amendment, certificate, instrument or document, or payment of expenses
constituting conclusive evidence of the Board’s or any Authorized Officer’s authority therefor and
of the approval of the Board thereof, and to take such other actions as the Board or any Authorized
Officer may deem necessary, desirable, advisable or appropriate to consummate, effectuate, carry
out or further the agreements and transactions contemplated by, and the intent and purposes of,
any of the foregoing resolutions; and be it further
               RESOLVED, that the omission from these resolutions of any agreement, document
or other arrangement contemplated by any of the agreements, documents or instruments described
in the foregoing resolutions or any action to be taken in accordance with any requirement of any
of the agreements, documents or instruments described in the foregoing resolutions shall in no


                                                 5
               Case 18-12478-KG         Doc 1     Filed 11/02/18     Page 11 of 17



manner derogate from the authority of the Board or any Authorized Officer of the Company acting
at their direction, to take all actions necessary, desirable, advisable or appropriate to consummate,
effectuate, carry out or further the transactions contemplated by, and the intent and purposes of,
the foregoing resolutions.

       [The rest of this page is left blank intentionally; the signature page follows.]




                                                 6
Case 18-12478-KG   Doc 1   Filed 11/02/18   Page 12 of 17
                                             Case 18-12478-KG                         Doc 1         Filed 11/02/18                   Page 13 of 17

Fill in this information to identify the case:
  Debtor name: Dixie Electric, LLC, et al.                                                                                                              □ Check if this is an amended ﬁling
  United States Bankruptcy Court for the:  District of Delaware
  Case number (if known):  ________________



Official Form 204

Chapter 11 Cases:  List of Creditors Who Have the 30 Largest Unsecured Claims 
and Are Not Insiders
                                                                                                                                                                                                     12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an 
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the 
holders of the 20 largest unsecured claims.

Name of creditor and complete mailing  Name, telephone number, and email address  Nature of the claim (for  Indicate if  Amount of unsecured claim
address, including zip code            of creditor contact                         example, trade debts,       claim is    If the claim is fully unsecured, fill in only unsecured claim amount. If 
                                                                                  bank loans, professional  contingent,  claim is partially secured, fill in total claim amount and deduction for 
                                                                                       services, and        unliquidated,  value of collateral or setoff to calculate unsecured claim.
                                                                                  government contracts) or disputed            Total claim, if     Deduction for value of 
                                                                                                                                                                                Unsecured Claim
                                                                                                                             partially secured       collateral or setoff
                                              Border States Electric Supply
        Border States Electric Supply
                                              Attn: Cynthia Kuehler
        Attn: Cynthia Kuehler
1                                             PHONE: 806‐712‐1009                         Trade Claim                                                                                         $2,181,364.70
        105 25th Street N
                                              FAX: 701‐232‐7673 
        Fargo, ND 58102‐4002
                                              EMAIL: ckuehler@borderstates.com
                                              Consolidated Electrical
        Consolidated Electrical
                                              Attn: Shane Smith
        Attn: Shane Smith
2                                             PHONE: 817‐737‐5558                         Trade Claim                                                                                         $1,856,676.45
        11560 Hillguard Road
                                              FAX: 214‐932‐3003
        Dallas, TX 75243
                                              EMAIL: shane.smith@ced.com
                                              Dakota Supply Group
        Dakota Supply Group
                                              Attn: Robyn McNellis
        Attn: Robyn McNellis
3                                             PHONE: 406‐443‐4012                         Trade Claim                                                                                         $1,198,411.60
        2601 3rd Avenue
                                              FAX: 701‐237‐6504
        Fargo, ND 58102
                                              EMAIL: rmcnellis@dsginc.biz
                                              Energy Electrical Distribution Co.
        Energy Electrical Distribution Co.
                                              Attn: John Escalante
        Attn: John Escalante
4                                             PHONE: 432‐332‐5758                         Trade Claim                                                                                          $499,298.65
        6575 Hinson Street
                                              FAX: 702‐649‐7983
        Las Vegas, NV 89118
                                              EMAIL: john.escalante@energyelect.com
                                              Crescent Electric Supply
        Crescent Electric Supply
                                              Attn: Carol Moslet
        Attn: Carol Moslet
5                                             PHONE: 406‐252‐0216                         Trade Claim                                                                                          $264,042.48
        7750 Dunleith Drive
                                              FAX: 815‐747‐7720
        East Dubuque, IL 61025
                                              EMAIL: carol.moslet@cesco.com
                                              Advanced Connections, Inc
        Advanced Connections, Inc
                                              Attn: Cindy Cruz
        Attn: Cindy Cruz
6                                             PHONE: 972‐988‐3080                         Trade Claim                                                                                          $207,505.20
        2015 Mckenzie Drive, Suite 120
                                              FAX: 855‐792‐1422
        Carrollton, TX 750006
                                              EMAIL: Cindy.Cruz@acicabling.com
                                              C.I.E. Wire & Cable, Inc.
        C.I.E. Wire & Cable, Inc.
                                              Attn: Mike Denkers
        Attn: Mike Denkers
7                                             PHONE: 205‐380‐6540                         Trade Claim                                                                                          $172,249.95
        1975 McCain Parkway
                                              FAX: 205‐663‐1228
        Pelham, AL 35124
                                              EMAIL: mdenkers@ciewirecable.com
                                              Malloy Electric Bearing Supply
        Malloy Electric Bearing Supply
                                              Attn: Debi Driscol
        Attn: Debi Driscol
8                                             PHONE: 605‐357‐1034                         Trade Claim                                                                                          $155,960.59
        809 West Russell Street
                                              FAX: 605‐336‐1545
        Sioux Falls, SD 57104
                                              EMAIL: ddriscoll@malloyelectric.com
                                              Vega Americas Inc.
        Vega Americas Inc.
                                              Attn: Beth Ann Owens
        Attn: Beth Ann Owens
9                                             PHONE: 513‐272‐4223                         Trade Claim                                                                                          $148,822.64
        4170 Rosslyn Drive
                                              FAX: 513‐272‐0133
        Cincinnati, OH 45209
                                              EMAIL: b.owens@vega.com
                                              TDG Staffing LLC
        TDG Staffing LLC
                                              Attn: Cassie Hughes
        Attn: Cassie Hughes
10                                            PHONE: 713‐932‐9313                         Trade Claim                                                                                          $125,178.12
        1001 West Loop South, Suite 560
                                              FAX: 713‐932‐0112
        Houston, TX 77027
                                              EMAIL: chughes@danielgroupus.com
                                              Desert Hills Electric Supply
        Desert Hills Electric Supply
                                              Attn: Amy Murphy
        Attn: Amy Murphy
11                                            PHONE: 575‐736‐0810                         Trade Claim                                                                                          $120,024.47
        401 Commerce Road
                                              FAX: 575‐746‐8870
        Artesia, NM 88210
                                              EMAIL: amurphy@deserthillsinc.com
                                              Circle Control Systems
        Circle Control Systems
                                              Attn: Bruce Eralle
        Attn: Bruce Eralle
12                                            PHONE: 701‐527‐4701                         Trade Claim                                                                                          $113,738.04
        210 1st Avenue S
                                              FAX: 701‐527‐4701
        Moffit, ND 58560
                                              EMAIL: bruce_ccs@outlook.com
                                              QED
        QED
                                              Attn: Sandra Loung
        Attn: Sandra Loung
13                                            PHONE: 702‐415‐2409                         Trade Claim                                                                                           $97,874.36
        5875 S. Decatur Boulevard
                                              FAX: 702‐871‐0132
        Las Vegas, NV 89118
                                              EMAIL: sluong@qedelectric.com
                                               Case 18-12478-KG                                 Doc 1             Filed 11/02/18           Page 14 of 17
 Name of creditor and complete mailing  Name, telephone number, and email address  Nature of the claim (for  Indicate if  Amount of unsecured claim
 address, including zip code            of creditor contact                         example, trade debts,       claim is    If the claim is fully unsecured, fill in only unsecured claim amount. If 
                                                                                   bank loans, professional  contingent,  claim is partially secured, fill in total claim amount and deduction for 
                                                                                        services, and        unliquidated,  value of collateral or setoff to calculate unsecured claim.
                                                                                   government contracts) or disputed            Total claim, if     Deduction for value of 
                                                                                                                                                                                 Unsecured Claim
                                                                                                                              partially secured       collateral or setoff
                                                  United Rentals, Inc
         United Rentals, Inc
                                                  Attn: Blanche Harris 
         Attn: Blanche Harris 
14                                                PHONE: 704‐916‐4130                                   Trade Claim                                                                        $83,880.89
         100 First Stamford Place, Suite 700
                                                  FAX: 203‐327‐2362
         Stamford, CT 06902
                                                  EMAIL: blharris@ur.com
                                                  Jasper Engineering and Equipment
         Jasper Engineering and Equipment
                                                  Attn: Emily Barbacle
         Attn: Emily Barbacle
15                                                PHONE: 952‐938‐6504                                   Trade Claim                                                                        $80,278.73
         3800 5th Avenue West, Suite 1
                                                  FAX: 218‐262‐4936
         Hibbing, MN 55746
                                                  EMAIL: embarnacle@jaspereng.com
                                                  Solomon Corporation
         Solomon Corporation
                                                  Attn: Heather Haley
         Attn: Heather Haley
16                                                PHONE: 785‐655‐2629                                   Trade Claim                                                                        $70,136.64
         103 West Main Street
                                                  FAX: 785‐655‐2502
         Solomon, KS 67480
                                                  EMAIL: hhaley@solomoncorp.com
                                                  Dykman Electrical Inc.
         Dykman Electrical Inc.
                                                  Attn: Rashaun May
         Attn: Rashaun May
17                                                PHONE: 208‐336‐1668                                   Trade Claim                                                                        $65,268.00
         2323 Federal Way
                                                  FAX: 208‐336‐3993
         Boise, ID 83705
                                                  EMAIL: rmay@dykman.com
                                                  UniFirst Holdings, Inc.
         UniFirst Holdings, Inc.
                                                  Attn: Blake Stephenson
         Attn: Blake Stephenson
18                                                PHONE: 432‐332‐0548                                   Trade Claim                                                                        $63,902.63
         68 Jonspin Road
                                                  FAX: 978‐657‐5663
         Wilmington, MA 01887
                                                  EMAIL: blake_stephenson@unifirst.com
                                                  Sunstate Equipment Co.
         Sunstate Equipment Co.
                                                  Attn: Lynn Parson
         Attn: Lynn Parson
19                                                PHONE: 602‐683‐2278                                   Trade Claim                                                                        $52,987.98
         5552 E. Washington Street
                                                  FAX: 602‐275‐2398
         Phoenix, AZ 85034
                                                  EMAIL: lynn.parson@sunstateequip.com
                                                  Avalara, Inc
         Avalara, Inc
                                                  Attn: Brandon Cole
         Attn: Brandon Cole
20                                                PHONE: 877‐780‐4848                                   Trade Claim                                                                        $50,544.00
         255 South King Street, Suite 1800 
                                                  FAX: 877‐759‐6520
         Seattle, WA 98104
                                                  EMAIL: brandon.cole@avalara.com
                                                  Badlands Steel Inc.
         Badlands Steel Inc.
                                                  Attn: Sabrina Martinez
         Attn: Sabrina Martinez
21                                                PHONE: 701‐774‐2231                                   Trade Claim                                                                        $48,368.91
         4324 4th Avenue W, Suite 106
                                                  FAX: 701‐774‐2234
         Williston, ND 58801
                                                  EMAIL: badlandssteeloffice@badlandssteel.com
                                                  Clark Hill Strasburger
         Clark Hill Strasburger
                                                  Attn: Martin Thornthwaite
         Attn: Martin Thornthwaite
22                                                PHONE: 469‐287‐3958                                   Trade Claim                                                                        $47,625.72
         901 Main Street, Suite 6000
                                                  FAX: 214‐651‐4330
         Dallas, TX 75202
                                                  EMAIL: martin.thornthwaite@clarkhillstrasburger.com
                                                  Altec Industries
         Altec Industries
                                                  Attn: Lynda Gagen
         Attn: Lynda Gagen
23                                                PHONE: 205‐408‐8682                                   Trade Claim                                                                        $39,948.91
         210 Inverness Center Drive
                                                  FAX: 205‐408‐8113
         Birmingham, AL 35242
                                                  EMAIL: lynda.gagen@altec.com
                                                  Leasing Associates
         Leasing Associates
                                                  Attn: Susan Wich
         Attn: Susan Wich
24                                                PHONE: 832‐300‐1304                                   Trade Claim                                                                        $37,927.46
         12600 N. Featherwood Drive, Suite 400
                                                  FAX: 832‐300‐1317
         Houston, TX 77034
                                                  EMAIL: susanw@theleasingcompany.com
                                                  Odessa Winlectric
         Odessa Winlectric
                                                  Attn: Carl Long
         Attn: Carl Long
25                                                PHONE: 432‐337‐0243                                   Trade Claim                                                                        $35,832.89
         2022 Kermit Highway
                                                  FAX: 432‐337‐1077
         Odessa, TX 79761
                                                  EMAIL: clong@winlectric.com
                                                  McFarland Cascade
         McFarland Cascade
                                                  Attn: Lisa Page
         Attn: Lisa Page
26                                                PHONE: 936‐634‐4923                                   Trade Claim                                                                        $35,586.00
         1640 East Marc 
                                                  FAX: 253‐627‐4188
         Tacoma, WA 98421‐2939
                                                  EMAIL: mpage@stella‐jones.com
         Aggreko Holdings Inc / Aggreko LLC       Aggreko Holdings Inc / Aggreko LLC
         Attn: Erin Kavanagh                      Attn: Erin Kavanagh
27       15600 John F Kennedy Boulevard, Suite    PHONE: 337‐374‐3062                                   Trade Claim                                                                        $35,377.99
         600                                      FAX: 337‐365‐1387
         Houston, TX 77032                        EMAIL: erin.kavanagh@aggreko.com
                                                  Typhoon Excavation, Inc.
         Typhoon Excavation, Inc.
                                                  Attn: A. Mapes
         Attn: A. Mapes
28                                                PHONE: 701‐572‐4344                                   Trade Claim                                                                        $33,462.50
         2222 12th Avenue West
                                                  FAX: N/A
         Williston, ND 58801
                                                  EMAIL: amapes11@hotmail.com
                                                  Elynx Technologies
         Elynx Technologies
                                                  Attn: Jennifer Rodgers
         Attn: Jennifer Rodgers
29                                                PHONE: 918‐493‐1366                                   Trade Claim                                                                        $30,708.04
         6655 South Lewis, Suite 300
                                                  FAX: 918‐496‐8615
         Tulsa, OK 74136
                                                  EMAIL: jennifer.rodgers@elynxtech.com
                                                  Power/Mation Division Inc.
         Power/Mation Division Inc.
                                                  Attn: Greg Strauss
         Attn: Greg Strauss
30                                                PHONE: 651‐605‐4415                                   Trade Claim                                                                        $29,399.38
         1310 Energy Lane
                                                  FAX: 651‐605‐4473
         St. Paul, MN 55108
                                                  EMAIL: greg.strauss@powermation.com




Official Form 204                                                     Chapter 11 Cases:  List of Creditors Who Have the 30 Largest Unecured Claims                                             Page 2
                            Case 18-12478-KG             Doc 1     Filed 11/02/18        Page 15 of 17



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


           In re:                                                         Chapter 11

           DIXIE ELECTRIC, LLC., et al.,1                                 Case No. __-__________ (___)

                                Debtors.                                  (Joint Administration Requested)


                             COMBINED CORPORATE OWNERSHIP STATEMENT
                                AND LIST OF EQUITY INTEREST HOLDERS
                         PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

                    Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

           Procedure, Dixie Electric, LLC, a Texas limited liability company, and certain of its affiliates,

           who are each debtors and debtors in possession in the above-captioned cases (each a “Debtor”),

           hereby state as follows:

                    1.      FR Dixie Holdings Corp. is the direct or indirect parent of each of the other
                            Debtors. FR Dixie Holdings Corp. is 100% owned by non-debtor FR Dixie
                            Management LP.

                    2.      FR Dixie Acquisition Corp. is 100% owned by FR Dixie Holdings Corp.

                    3.      FR Dixie Acquisition Sub Corp. is 100% owned by FR Dixie Acquisition Corp.

                    4.      Dixie Electric, LLC is 100% owned by FR Dixie Acquisition Sub Corp.

                    5.      The Debtors listed below are 100% owned by Dixie Electric, LLC:

                            •    Monahans Electric, Inc.

                            •    K&S Electric, Inc.

                            •    L&K Electric, LLC

                            •    Patriot Automation & Control, LLC


           1
                    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
                    identification number, are as follows: FR Dixie Holdings Corp. (4205), FR Dixie Acquisition Corp. (6859),
                    FR Dixie Acquisition Sub Corp. (6379), Dixie Electric, LLC (3176), Monahans Electric, Inc. (2307), K&S
                    Electric, Inc. (8960), L&K Electric, LLC (3297), Patriot Automation & Control, LLC (7466), Epic
                    Integrated Services, LLC (5274), Action Electric Holdings, Inc. (4496), Action Electric, Inc. (0227), Mac
                    Supply, Inc. Electrical Contractors (6230), Strong Electric, LLC (6912), and Wellkeeper, Inc. (4522). The
                    mailing address for each Debtor is 1155 Dairy Ashford Rd, Suite 450, Houston, TX 77079.

01:23654302.1
                     Case 18-12478-KG        Doc 1    Filed 11/02/18   Page 16 of 17



                     •   Epic Integrated Services, LLC

                     •   Action Electric Holdings, Inc.

                     •   Mac Supply, Inc. Electrical Contractors

                     •   Wellkeeper, Inc.

                6.   Debtor Action Electric, Inc. is 100% owned by Debtor Action Electric Holdings,
                     Inc.




01:23654302.1
Case 18-12478-KG   Doc 1   Filed 11/02/18   Page 17 of 17




November 2, 2018
